Citation Nr: 0721942	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-30 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson , Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to November 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
right ear hearing loss.

The veteran testified at a Board hearing in November 2006.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
right ear hearing loss is related to service.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, service 
connection for right ear hearing loss is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
right ear hearing loss, which represents a complete grant of 
the benefits sought on appeal.  See Barrera  v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown,  114 F.3d 1156 
(Fed. Cir. 1997).  Thus, no discussion of VA's duties to 
notify and assist is required. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a findings of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

Service medical records include the report of a May 1972 
separation examination during which pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
20
LEFT
10
5
5
10
40

On the authorized VA audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
60
60
LEFT
25
25
30
65
85

Speech audiometry revealed speech recognition ability of 92% 
percent in the right ear and of 88% in the left ear.  The 
audiologist noted that the claims file was not available for 
review.  He stated that "[b]ecause of the relatively long 
period of time between the patient's discharge from the 
military in 1972 and the onset of the hearing loss about two 
years ago, it would seem unlikely that the hearing loss that 
the patient now has was the result of his military duty."

On the authorized VA audiological evaluation in August 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
35
55
60
LEFT
30
25
35
65
85

Speech audiometry revealed speech recognition ability of 88% 
in the right ear and of 90% in the left ear.  The audiologist 
stated that he reviewed the claims file and that audiograms 
at the veteran's enlistment were within normal limits, 
bilaterally.  Several audiograms obtained during the 
veteran's military service were also within normal limits, 
bilaterally.  However, audiograms at the veteran's release 
from active duty produced conflicting results.  One audiogram 
indicated normal hearing in both ears.  The other audiogram 
indicated normal hearing in the right ear and a mild to 
moderate hearing loss at 4000-6000 Hz in the left ear.  The 
audiologist noted that the veteran's hearing loss was 
"possibly consistent with noise exposure."  The audiologist 
further noted that hearing in the veteran's right ear was 
normal at the time of discharge and that "it would seem 
unlikely that the hearing loss in the right ear was the 
result of his military duty."

The veteran contends that while he was serving as an infantry 
unit commander with the Army, he was exposed to significant 
rifle noise that caused aural trauma.  He was also exposed to 
constant radio noise.  His Form DD214 establishes that he 
received a Combat Infantryman Badge.  In August 2004, he 
reported a bilateral hearing loss that began in 2002.  
However, one year later he reported that the hearing loss 
began around the time of his release from the Army.  The 
veteran contends that his hearing loss has gradually worsened 
over time.  He has trouble understanding speech when he is in 
a room with several people.  Subsequent to service, the 
veteran has worked in newspaper advertising.  He has 
reportedly not been exposed to loud noises.  In the rating 
decision on appeal, the RO granted service connection for 
left ear hearing loss.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the  
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises  
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West  
2002); 38 C.F.R. § 3.102 (2006).  

Service records establish that the veteran has a lengthy 
service record and that he was exposed to constant noise over 
an extended period of time.  The Board finds the veteran's 
testimony concerning his service noise exposure to be 
credible.  The Board also notes that the RO has granted 
service connection for left ear hearing loss, noting the 
veteran's history of noise exposure.  The medical evidence 
establishes a current diagnosis of right ear hearing loss, 
which one doctor linked to noise exposure.  Although the 
examiner further noted that, given that the veteran's right 
ear hearing was normal at separation, it was unlikely his 
current hearing loss was related to service, the Board 
reiterates that service connection is not precluded when the 
regulation requirements are first met after service.  
Hensley, 5 Vet. App. at 159.  The Board finds that with 
resolution of reasonable doubt in the veteran's favor, the 
evidence is sufficient to establish service connection for 
right ear hearing loss.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


